DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 38, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (US 6957237) and in view of Langdale (US 20050183077)  

Claim 1.    Traversat discloses a method (e.g., a system and method for persistent application migration that provides application Separation, col 3:44-49), comprising:

generating, by a first managed runtime environment, live data corresponding to a first application when running the first application in the first managed runtime environment (e.g., one or more applications on a system may each have an in-memory heap serving as "physical" memory that is being used for the current execution of the application, runtime environment, col 3:50-65 Fig. 5a);

checkpointing, at a discrete instance of time, the live data that is generated by the first managed runtime environment when running the first application in the first managed runtime environment and storing the live data in non-volatile memory, the first application 

paging a first portion of the live data from the non-volatile memory into volatile memory, the first portion of the live data being available to the second application, wherein the first portion of the live data that is paged into the volatile memory comprises paged associated with the first application, and the paged associated with the first application includes non-position-independent-code that requires absolute virtual memory addressing (e.g., Paging provides a simple model to move data from the persistent store 120 to the in-memory heap 108 in virtual machine 100, col 18:22-25; packaged and sent state is received and reconstituted on client 
system 130, col 26:64-67; Fig. 5a); and

restoring the second application in the second managed runtime environment using the first portion of the live data including the non-position-independent-code of associated with the first application as a current working data set of the second application (e.g., checkpointing of the state of the computation of the virtual machine to a persistent storage such as a disk or flash device, col 6:60-67 Fig. 1a; Reconstituting the state of the application into a new persistent heap (may be a virtual persistent heap) on the node where the application migrated, col 25:52-55 Fig. 5a; application 104b resumes running on the new client system.  A new in-memory heap 108b may be allocated for application 104b including the checkpointed user and system pages, col 26:64- col 27:9).

Traversat does not disclose, but Langdale discloses
and a Java heap area associated with the first application (e.g., Memory Mapped JIT pages 230, Fig. 2 para 0033; Jave heap 292, para 0036 Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, to provide the benefit of providing JIT code when it is subsequently needed (see Langdale, 0009) managed by JVM programs (0036) for requests for virtual machines to process (0032).

Claim 38 (dependent from claim 1).    Traversat discloses wherein the first application is different from the second application (e.g., Applicatin 104a in client 100 and Applicatino 104b in Client 130, Fig. 5a, col 26:27-63).

Claim 32.  Traversat discloses a method (e.g., a system and method for persistent application migration that provides application Separation, col 3:44-49), comprising:
generating, by a managed runtime environment during offline operation, live data corresponding to a first managed runtime application by (e.g., one or more applications on a system may each have an in-memory heap serving as "physical" memory that is being used for the current execution of the application, runtime environment, col 3:50-65 Fig. 5a);

checkpointing the first managed runtime application and storing the live data on non-volatile memory (e.g., checkpointing of the state of the computation of the virtual machine to a persistent storage such as a disk or flash device, col 6:58-67 Fig. 1a; virtual heap may be checkpointed to a separate, distinct persistent heap, col 3:60-65 Fig. 5a; each application on a system is separated from other applications, col 25:19-22; Persistent store space 120 may also include virtual heaps (not shown) for one or more other suspended applications, Fig. 1d col 7:27-29; Page Checkpointing, col 21:29-67);
generated by the managed runtime environment into a physical memory location of volatile memory from the non-volatile memory, the physical memory location being available to both a second managed runtime application and a third managed runtime application, wherein the at least the first page of the live data that is paged into the volatile memory comprises paged associated with the first managed runtime application, and the paged JIT compiled instructions associated with the first managed runtime application includes non-position-independent-code that requires absolute virtual memory addressing (e.g., Paging provides a simple model to move data from the persistent store 120 to the in-memory heap 108 in virtual machine 100, col 18:22-25; packaged and sent state is received and reconstituted on client system 130, col 26:64-67); and
re-using the at least the first page including the non-position-independent-code of the associated with the first managed runtime application stored in the physical memory location of the volatile memory to restore the second managed runtime application and the third managed runtime application, the first page being common to both the second managed runtime application and the third managed runtime application (e.g., checkpointing of the state of the computation of the virtual machine to a persistent storage such as a disk or flash device, col 6:60-67 Fig. 1a; Reconstituting the state of the application into a new persistent heap (may be a virtual persistent heap) on the node where the application migrated, col 25:52-55 Fig. 5a; application 104b resumes running on the new client system.  A new in-memory heap 108b may be allocated for application 104b including the checkpointed user and system pages, col 26:64- col 27:9).

Traversat does not disclose, but Langdale discloses
just-in-time (JIT) compiled machine instructions and a Java heap area associated with the first application (e.g., Memory Mapped JIT pages 230, Fig. 2 para 0033; Jave heap 292, para 0036 Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application .

8.	Claims 10, 13, 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of Gschwind (US 20070283336, pub 2007)

Claim 10.    Traversat in view of Langdale does not disclose, but Gschwind discloses
	wherein the restoring the second application in the second managed runtime environment using the first portion of the live data as the current working data set of the second application comprises: restoring the second application according to at least the first portion of live data corresponding to the first application, wherein at least some environment variables that are used to restore the second application are different than at least some of the environment variables that were used to execute the first application such that the second application behaves differently than the first application (e.g., The executable instructions (175) are then stored in shared memory 125 and, at step 180, the JIT compiler notifies the requester that the un-compiled code section has been compiled and is ready for execution, 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

Claim 13.    Traversat in view of Langdale does not disclose, but Gschwind discloses 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

Claim 14.    Traversat in view of Langdale does not disclose, but Gschwind discloses wherein paging the first portion of the live data from the non-volatile memory into volatile memory comprises:
paging the first portion of the live data and a second portion of the live data from the nonvolatile memory to the volatile memory in an on-demand fashion such that the first portion of live data is paged into the volatile memory prior to the second portion of live data, the first portion of the live data being used prior to the second portion of live data during runtime of the second application (e.g., At step 320, instructions for the first segment are generated and stored in shared memory as first set of executable instructions 320.  In addition, the JIT compiler notifies the process that the first segment is ready.  At step 330, the process reads and executes the first set of compiled instructions.  Similarly, at steps 340 and 370, the JIT compiler generates the second and last segments and compiles them to second set of executable instructions 350, and last set of executable instructions 380,, 0025; the JIT compiler notifies the requester that the un-compiled code section has been compiled and is ready for execution, 0019).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

10.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of Mariani (US 20060101446, pub 2006)

Claim 17.    Traversat in view of Langdale does not disclose, but Mariani discloses 
	wherein the first portion of live data that is paged into the volatile memory includes class metadata of the first application, and wherein the class metadata includes at least one of a class descriptor, method, constant pool, task table or any data structure describing classes in memory maintained by Java Virtual Machine (JVM) during program execution (e.g., The shareable class table stores references to each of the shareable objects created by the module, 0029; in combination with Biswal’s disclosure of shared cache 228 includes the column data store 410, which includes columns 440.  An application 222 accesses the data of a model 310 from the columns 440 that correspond to the attributes of the model 310, para 0034, Fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Mariani, providing the benefit of a just-in-.

10.	Claims 18, 25, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of Biswal (US 20140281115, pub 2014)

Claim 18.    Traversat in view of Langdale does not disclose, but Biswal discloses 
Wherein the first portion of the live data that is paged into the volatile memory includes paged class metadata of the first application, and wherein the restoring the second application using the first portion of the live data as the current working data set of the second application in the managed runtime environment comprises: reusing the paged class metadata of the first application to execute the second application in the second managed runtime environment, wherein less than all of the class metadata of the first application is paged from the non-volatile memory to the volatile memory (e.g., columns of the column data store of the shared cache for access by the plurality of applications, para 0007).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

Claim 25 Traversat in view of Langdale does not disclose, but Biswal discloses 
wherein the first portion of the live data includes a first page that is available to both the second application and a third application, and wherein the method further comprises: executing the third application in a third managed runtime environment using the first page as a current working data set of the third application (e.g., multiple applications to access the shared cache 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

Claim 33.   Traversat in view of Langdale does not disclose, but Biswal discloses 
	wherein the first managed runtime application is an application that runs on a managed runtime environment (e.g., web-based Java application running on a client computing system 105, 0022)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

10.	Claims 20, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of Gao (US 20140359043) and Gschwind (US 20070283336, pub 2007)

Claim 20.    Traversat in view of Langdale does not disclose, but Gao discloses wherein the first portion of the live data that is paged into the volatile memory includes paged data associated with at least one of a virtual machine work-area of the first application (e.g., These shared JVM artifacts may comprise generated code, user classes or system classes.  When the artifact is generated code, and is not found in the cache, the client may create the data record comprising the artifact and store the data record in the cache on the server, para 0012)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).

Traversat in view of Langdale and Gao does not disclose, but Gschwind discloses
a JIT compiler work-area of the first application (e.g., The shared memory space allows the JIT compiler to retrieve the non-compiled section of code (bytecode 130) from sharedememory 125, 0019, Fig. 1).
a stack area of the first application (e.g., the JIT compiler generates executable instructions 175 for execution by the first processor (i.e., that conform to the first processor's ISA) and includes synchronization code to synchronize the execution on the first and second processors, 0023).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gao, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous 

Claim 23.    Traversat in view of Langdale and Gao does not disclose, but Gschwind discloses wherein the restoring the second application in the second managed runtime environment using the first portion of the live data as the current working data set of the second application comprises: reusing the paged data associated with the stack area to execute the second application, in the second managed runtime environment (e.g., the JIT compiler generates executable instructions 175 for execution by the first processor (i.e., that conform to the first processor's ISA) and includes synchronization code to synchronize the execution on the first and second processors, 0023).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gao, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

Claim 24.    Traversat in view of Langdale and Gao does not disclose, but Gschwind discloses
wherein the restoring the second application in the second managed environment using the first portion of the live data as the current working data set of the second application comprises: reusing the paged data associated with the JIT compiler work-area to compile bytecode of the second application in the second managed runtime environment (e.g., FIG. 2, at step 200, after the bytecode has been read from shared memory, the bytecode is analyzed for processing on two processors, 0022; JIT compiler, 0019).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that as disclosed by Traversat, with Langdale, with Gao, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

10.	Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of Gao (US 20140359043) and Gschwind (US 20070283336, pub 2007) and Biswal (US 20140281115, pub 2014)

Claim 21.   Traversat in view of Langdale does not disclose but Gao discloses wherein the restoring the second application in the second managed runtime environment using the first portion of the live data as the current working data set of the second application comprises: reusing the data associated with the virtual machine work-area to execute the second application (e.g., The JVM artifacts stored in the cache on the server and accessed by the client, can be shared with other applications in a "Shared Classes" JVM environment, para 0012).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).

Traversat in view of Langdale and Gao and Gschwind does not disclose, but Biswal discloses 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gao, and Gschwind with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

Claim 22.    Traversat in view of Langdale, Gao and Gschwind does not disclose, but Biswal discloses
wherein the restoring the second application in the second managed runtime environment using the first portion of the live data as the current working data set of the second application comprises: reusing the data associated with the Java heap area to execute the second application in the second managed runtime environment (e.g., VM runs the Java application in a portion of the virtual memory address space, called the heap, 0033).
	paged (e.g., synchronizer 225 initializes the shared cache 228 with data retrieved from the database repository 150, 0027).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gao and Gschwind with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (US 20140281115, pub 2014) and Biswal (cited above) and Goa (US 20140359043) and Tarasuk-Levein (US 20170357592, filed Jun 2016),  further in view of Mariani (US 20060101446, pub 2006)

Claim 26.    Traversat in view of Langdal and Biswal does not disclose, but Gao discloses
comprises provisioning a second physical memory location in the volatile memory, and storing the modified content as a second page in the second physical memory location of the volatile memory (e.g., a pinned and registered page 412 stored in the memory 414 of the Server 400, para 0061 Fig. 4A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, and Biswal with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).

Traversat in view of Langdal and Biswal, and  Gao does not disclose but Tarasuk discloses, wherein the restoring the second application in the managed runtime environment using the first portion of the live data as the current working data set of the second application comprises: modifying content of the first page in the volatile memory during execution of the second application according to a copy on write (COW) operation during runtime of the third application, wherein modifying the content of the first page according to the COW operation (e.g., A copy-on-write (COW) technique is used to handle writes to shared pages 123.  When sharing a page, paging subsystem 130 marks the shared page as COW. paging subsystem 130 can maintain COW indicators 222 associated with pages 122, 0024).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-as disclosed by Traversat, with Langdale, Biswal with Gao with Tarasuk, providing the benefit of page sharing having virtualization software that supports execution of plurality of virtualized computing instances (see Tarasuk, 0003), and reducing amount of memory allocated among virtual machines to share a memory sharing scheme (0002).

Traversat in view of Langdal, Biswal, Gao and Tarasuk does not disclose, but Mariani discloses 
	the original content of the first page remaining stored as the first page at the first physical memory location of the volatile memory such that the original content of the first page remains available for executing the third application in the managed runtime environment (e.g., the shareable objects are made shareable to other managed applications.  Before block 313, the shareable objects are considered first class objects and are modifiable.  After block 313, the shareable objects are no longer modifiable, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, Biswal, with Gao, with Tarasuk, with Mariani, providing the benefit of a just-in-time compilation of cpu-independent file, for sharing of objects between application in a virtual runtime environment (see Mariani, 0009).

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (US 20140281115, pub 2014) and Biswal (cited above) and Gschwind (cited above)

Claim 27.    Traversat in view of Langdale and Biswal does not disclose, but Gschwind discloses 
	wherein the first page of live data includes native instructions common to both the second application and the third application, and wherein at least some of the native instructions are non-position-independent-code that is required to be mapped to a specific virtual memory 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Biswal, with Gschwind, providing the benefit of a JIT compiler that generates executable instructions based upon the desired platform where the instructions will be executed (see Gschwind, 0019), to perform JIT compilation in a heterogeneous processing environment to take advantage of strengths of different types of processors and dynamically distribute execution (0006).

9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (US 20140281115, pub 2014) and Goa (US 20140359043) and Biswal (cited above) 

Claim 29.    Traversat in view of Langdale does not disclose but Gao renders obvious  wherein the first portion of live data that is paged into the volatile memory includes at least a first page that is stored in a physical memory location of the volatile memory, the first page stored in the physical memory location being available to both the second application and a third application, and wherein the restoring the second application in the second managed runtime environment using the first portion of the live data as the current working data set of the second application comprises (e.g., the "Shared Classes" technology enables multiple local JVMs to share a common address space, but only in a single OS image, wherein the common address space stores cached versions of jitted or ahead-of-time (AOT) compiled code and class elements, as shown, for example, in FIG. 6, para 0157; In the Share Classes mode, only one copy of the AOT Code 610, User Classes 612 and System Classes 614 is loaded into the Compute Node 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale, with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).

Traversat in view of Langdale and Gao does not disclose, but Biswal discloses
re-using at least the first page stored in the physical memory location of the volatile memory to execute at least the second application in the second managed runtime environment and the third application in the third managed runtime environment, the first page being common to each of the first application, the second application, and the third application, wherein the second application and the third application are restored inside different non-privileged containers, and wherein the first page is shared across the respective non-privileged containers  (e.g., multiple applications to access the shared cache simultaneously. an expected data records from a database repository designated to be loaded into the shared cache, 0018).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Gao, with Biswal, to provide address references to an interface 310 used by multiple applications 222 in multiple execution environments 221 (see Biswal, 0049), for scalability of a system for a plurality of applications to access data concurrently (0007).

10.	Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (cited above), and further in view of  Bay (US 6584581)

Claim 34.    Traversat in view of Langdale does not disclose, but Bay discloses 
	wherein the live data corresponds to a snapshot of the first managed runtime application (e.g., checkpointing allows the application to be continued from a checkpoint that captures an intermediate state of the computation, col 1:55-60).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Bay, to provide the benefit of A Process can checkpoint its data and processing state so that, upon a system failure, the state can be reconstructed and processing can continue from the last checkpoint without loss of data (see Bay, col 3:55-60), by allowing continuous flow of data processing (col 2:20-22).

9.	Claim 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat (cited above) and in view of Langdale (US 20140281115, pub 2014) and Goa (US 20140359043)

Claim 36.    Traversat in view of Langdale does not disclose, but Gao renders obvious  wherein the restoring comprises restoring the second application in the second managed runtime environment using the first portion of the live data including the non-position-independent-code without converting the non-position-independent-code into position-independent-code (e.g., the "Shared Classes" technology enables multiple local JVMs to share a common address space, but only in a single OS image, wherein the common address space stores cached versions of jitted or ahead-of-time (AOT) compiled code and class elements, as shown, for example, in FIG. 6, para 0157, 0158).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).

Claim 37.    Traversat in view of Langdale  does not disclose but Gao renders obvious  wherein the paging comprises paging the first portion of the live data for the second application into the same virtual memory address in which the first portion of the live data was stored when running the first application (e.g., the common address space stores cached versions of jitted or ahead-of-time (AOT) compiled code and class elements, as shown, for example, in FIG. 6., para 0157).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the persistent application migration that provides application Separation including memory heaps, checkpointing, paging, and resuming related to JVM (col 3:45-49)as disclosed by Traversat, with Langdale with Gao, providing the benefit of a global cache for JVM artifacts that are shared in a distributed cluster environment comprised of Servers (see Gao, 0169).


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
	For Claims 1, 32, Applicant argues that the references do not disclose the amended limitations.
	The present OA rejects claims 1 and 32 under Traversat and Langdale (see rejections above for details), and thus renders the arguments as moot.

	For claim 32, Applicant’s arguments are similar to claim 1, addressed above.
	For claims 10, 13-14,17-18,20-29, 36-38, Applicant’s arguments are based on dependency from claim 1, addressed above.
	For claims 33-34, Applicant’s arguments are based on dependency from claim 32, addressed above.
	New claim 38 is rejected above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135